Citation Nr: 0517165	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for 
hepatitis A or B.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for 
hepatitis C.  

3.  Entitlement to nonservice-connected pension benefits, to 
include under the provisions of 38 C.F.R. § 3.321(b)(2).  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from January to June 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO.  

With respect to the service connection claims, it is apparent 
that the RO did not take into account the fact that the 
veteran's original claim of service connection for 
"hepatitis" was denied in a July 1996 rating decision.  As 
such, the service-connected issues are as characterized 
hereinabove.  

The Board herein will determine whether new and material 
evidence, sufficient to reopen the finally decided claim of 
service connection for hepatitis, has been received.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 
U.S.C. §§ 5108, 7104(b)).  

The Board remanded this case to the RO in December 2003 for 
further evidentiary development and other action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  




FINDINGS OF FACT

1.  By July 1996 rating decision, the RO denied the veteran's 
claim of service connection for hepatitis; while he was 
notified of the decision by letter dated that month, he did 
not file an appeal within the applicable time period.  

2.  The evidence received since the July 1996 denial of 
service connection for hepatitis is probative of the issue at 
hand and is so significant that it must be considered in 
order to decide fairly the merits of the current claims of 
service connection for hepatitis.  



CONCLUSIONS OF LAW

1.  The July 1996 RO determination, denying service 
connection for hepatitis is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2004).

2.  New and material evidence sufficient to reopen the claims 
of service connection for hepatitis A, B, and C has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA), with respect to the issue of 
whether new and material evidence has been received to reopen 
the claim of service connection for hepatitis.

Given the favorable action taken hereinbelow, the Board 
concludes that VA has fulfilled any development duties under 
VCAA.  Any defect in this regard must be considered to 
harmless.  


Factual Background 

Based on the veteran's service medical records and report of 
S.F. Miller, D.O. dated in May 1996, the RO denied the 
veteran's claim of entitlement to service connection for 
hepatitis.  The veteran was sent notice of the RO's decision 
that month.  He did not initiate an appeal, timely or 
otherwise, and the decision became final.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2004) (detailing 
the procedures and time limitations for appealing adverse RO 
rulings to the Board and the finality of rating decisions 
that are not timely appealed).

On August 28, 2001, the veteran filed a claim of service 
connection for hepatitis A, B, and C.  

In or about October 2001, the RO received VA medical 
treatment records dated from November 1996 to March 2001.  
These records reflected treatment for hepatitis B and C and 
the veteran's assertions that he acquired these diseases in 
service.  Since, the RO received further VA treatment 
records.  

In or about October 2001, the RO received additional records 
from S.F. Miller, D.O discussing treatment for hepatitis.  

In March 2002, the RO received a March 1995 report of S. 
Vallabh, M.D. reflecting abnormal liver enzymes and that the 
veteran had tested positive for hepatitis B and hepatitis C.  

The record also contains correspondence from the veteran 
essentially requesting that a VA medical examination be 
rescheduled.  In his communications, the veteran has 
contended that he acquired hepatitis via inoculations and/or 
jaundice in service.  

The Board notes that the veteran missed several VA medical 
examination appointments due to incarceration.  Below, the 
Board has remanded the case in order that the examination be 
rescheduled.  


Discussion

As noted above, the veteran's claim of service connection for 
hepatitis was previously denied in a July 1996 rating 
decision that became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to a claim that has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his request 
to reopen his claim prior to that date, the earlier version 
of the law remains applicable in this case.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must address whether new 
and material evidence has been submitted by the veteran or 
otherwise associated with the claims file since the RO's 
final decision in July 1996.  

In this case, the new evidence in the form of VA and private 
medical records has been received.  The veteran's statements 
also constitute new evidence.  The new evidence confirms that 
the veteran suffers from hepatitis and is new and material 
within the meaning of 38 C.F.R. § 3.156.  

The newly scheduled VA medical examinations will potentially 
constitute new and material evidence within the meaning of 
38 C.F.R. § 3.156 because the examination report will likely 
contribute to a more complete picture of the origin of the 
veteran's claimed disability.  See 38 C.F.R. § 3.156(a); 
Hodge, 155 F.3d at 1363.  



ORDER

As new and material has been received to reopen the claim of 
service connection for hepatitis, the appeal to this extent 
is allowed.  



REMAND

The veteran contends, in substance, that he suffers from 
hepatitis A, B, and/or C and residuals thereof as the result 
of an episode of jaundice in service and that he is entitled 
to nonservice-connected pension benefits to include under the 
provisions of 38 C.F.R. § 3.321(b)(2).  

In trying to develop these claims, the veteran was scheduled 
for pertinent medical examinations to take place in May 2003.  
The record reflects that he was unable to attend these 
examinations because he was incarcerated.  

The veteran did, however, indicate that he may be paroled as 
early as September 2003 or soon thereafter, and requested 
that the RO delay the scheduling of any examinations until it 
was determined when he was to be released from prison.

As there was no indication whether the veteran was paroled or 
still incarcerated, the Board, in its December 2003 remand, 
asked the RO to determine whether the veteran was still 
incarcerated and to schedule VA medical examinations.  

In January 2004, the RO received a letter from the veteran.  
The return address on the envelope reflected that he was 
still incarcerated.  

In February 2004, the veteran wrote to the RO specifically to 
indicate that he was still incarcerated.  He included 
information regarding whom to contact in order to arrange 
transport from the penal institution to the VA medical 
facility in order to undergo the examinations.

In May 2005 the RO received a letter from the veteran dated 
in December 2003 indicating that he would be released on 
August 4, 2005.  

The record is unclear as to whether the RO made a sufficient 
effort to determine whether medical examinations would be 
possible in prison or regarding the veteran's expected 
release date.  Nonetheless, the RO scheduled VA medical 
examinations for September 15, 2004.  

In March 2005, the RO received a memorandum from the 
Pennsylvania Department of Corrections indicating that the 
veteran missed his scheduled VA medical examinations due to 
incarceration at a facility that did not permit transport for 
this type of examination.  

Action on the veteran's nonservice-connected pension claim to 
include as under 38 C.F.R. § 3.321(b)(2) will be deferred 
pending resolution of the service connection issues being 
remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).

In view of the above, these claims are REMANDED to the RO for 
the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and likely etiology 
of his hepatitis A, B, and/or C.  The 
claims folder should be made available 
to, and reviewed by, the examiner prior 
to the examination.  To the extent 
possible, the examiner should provide an 
opinion as to whether it is as likely as 
not that the veteran suffers from 
disability manifested by hepatitis A, B, 
and/or C due to disease or injury in 
service.  A rationale for all conclusions 
must be provided.  The examination should 
be scheduled for a date AFTER August 4, 
2005.  

2.  The veteran should also undergo 
another VA general medical examination in 
order to determine the nature and 
severity of all of his disabilities.  All 
findings should be reported in detail.  
The claims folder should be made 
available to, and reviewed by, the 
examiner prior to the examination.  The 
examiner should provide a rationale for 
all conclusions provided.  The 
examination should be scheduled for a 
date AFTER August 4, 2005.  

3.  If any benefit sought on appeal is 
not granted an appropriate Supplemental 
Statement of the Case should be furnished 
to the veteran and his representative.  
They should also be afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


